MEMORANDUM **
Timothy Jon Robles appeals pro se from the district court’s judgment denying his petition for writ of coram nobis. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Robles contends that the Parole Commission acted without authority when it retroactively recalculated his sentence upon parole revocation and reinstated a term of special parole. He also contends that special parole was not authorized by the statute of conviction. We conclude that the district court did not err in denying Robles coram nobis relief. See Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.